Citation Nr: 1424293	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral leg disorder with weakness.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs VA) regional
office (RO) located in Jackson, Mississippi.

In September 2008, August 2010, March 2012, and September 2013, the Board remanded the Veteran's claim for further development, and this matter is now returned to the Board for further review.  A more detailed procedural posture is set forth in the September 2013 Board remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had active service from January 1955 to December 1957.  He claims that he has a bilateral leg disorder involving weakness that had its onset in service.

Most recently, in September 2013, the Board remanded the Veteran's claim so that the AMC could send a follow-up request to the Jackson VA Medical Center (VAMC) for any outstanding VA treatment records dated in 1958 and 1963 (with the 1963 records being from the Jesse Brown VAMC, which facility replied to a prior request that they had been transferred to the Jackson VAMC).  Pursuant to the Board's remand directive, in November 2013, the AMC sent a follow-up request for the records to the Jackson VAMC.  In February 2014, the Jackson VAMC replied in writing that there were no records available dated between 1958 and 1963.  In March 2014, the AMC confirmed by telephone contact to the Jackson VAMC that there were no records available dated in 1958 or 1963.  While the Board acknowledges that these last attempts to obtain the records were explained in the March 2014 Supplemental Statement of the Case (SSOC), the Veteran was not provided with a notice as required by 38 C.F.R. § 3.159(e), including an explanation that he is ultimately responsible for submitting any such records for consideration.  Therefore, a remand is necessary so that the Veteran may be provided with such a notice.  See Stegall v. West, 11 Vet. App. 268 (1998).

The September 2013 Board remand also directed that the Veteran be provided with a new VA examination relating to his claim because after the September 2010 VA examination was performed, approximately 1500 pages of VA treatment records were associated with the claims file.  

Pursuant to the Board's remand directive, the Veteran was provided with a new November 2013 VA examination.  The November 2013 VA examiner recorded diagnoses of bilateral generative joint disease (DJD) of the knees and gouty arthritis, and opined that he was "unable to define a nexus between any of his present knee or leg complaints in regard to gouty arthritis, DJD, or weakness with any incident/occurrence in the military."  No rationale, however, was provided by the VA examiner.  In addition, the Board directed that the VA examiner specifically
address the Veteran's complaints of lower extremity weakness, as well as his diagnosed rheumatoid arthritis.  The examiner did not, however, address the Veteran's diagnosed rheumatoid arthritis except to acknowledge that he had been diagnosed with such and to quote language in a 2009 VA rheumatology record (which record essentially reflects that the Veteran's symptoms were attributable to tophaceous, polyarticular gout, and not rheumatoid arthritis).  Also, the examiner did not address the Veteran's history of complaints of lower extremity weakness and various neurological diagnoses (see detailed summary in the September 2013 Board remand), nor was any neurological testing performed except for muscle strength testing (was 4/5), and, as shown above, no diagnosed neurological condition was noted or any explanation as to the lack of such a diagnosis.  The Board emphasizes that the Veteran's claim is for service connection for a bilateral leg disorder with weakness.  Therefore, regrettably, the Board finds that another remand is necessary so that the Veteran may be provided with a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran with notice as required by 38 C.F.R. § 3.159(e) explaining that the AMC was unable to obtain the 1958 and 1963 VA treatment records, and that it is ultimately the Veteran's responsibility to submit any such records for association with the claims file for consideration.

2. After the above development has been completed, schedule the Veteran for another VA examination.  The claims folder should be forwarded to the examiner for review.  The examiner should review the medical history and clarify whether it is "at least as likely as not" that any bilateral leg disorder with weakness had its onset during active service or is otherwise related to service.  Please provide a complete rationale for all opinions.  

[NOTE:]  The examiner is asked to specifically address the Veteran's history of diagnoses of:
a) DJD;
b) Gout or gouty arthritis;
c) Rheumatoid arthritis; and
d) Neurological disorders (see September 2013 Board remand for a detailed neurological history).

[NOTE:]  Neurological testing must be performed.  If no neurological disorder of the legs or lower extremities is found on examination, or if any neurological disorder of the legs is not found to be related to the Veteran's active service, a clear rationale should be provided, including addressing the Veteran's history of neurological complaints and treatment.  The examiner's attention is directed to the facts discussed in the prior September 2013 Board remand.

[NOTE:] If the requested opinions cannot be provided without resort to speculation, the examiner should provide a thorough rationale to avoid another remand.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation, "less likely" weighs against the claim.

3. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

